DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	SMALL LENS SYSTEM INCLUDING EIGHT LENSES OF -+-+-++- REFRACTIVE POWERS.
 
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Garth M. Dahlen on 3/14/22. 
The application has been amended as follows:
In the claims: 
	1. (Currently amended) A small lens system comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens, and an eighth lens sequentially arranged from an object, wherein
	the first lens is a meniscus lens having a lens surface convex toward the object, 
	the second lens is a meniscus lens configured such that a lens surface having a positive refractive power is convex toward the object, 
	the third lens is a meniscus lens configured such that a lens surface having a negative refractive power is convex toward the object, 
	the fourth lens is a lens having a positive refractive power, 
	the fifth lens is a lens having a negative refractive power, 
	the sixth lens is a meniscus lens having a lens surface convex toward an image, 
	the seventh lens is a meniscus lens having a positive refractive power and configured such that a lens surface of the seventh lens is convex toward the object in a vicinity of an optical axis, and 
	the eighth lens is a lens having a negative refractive power and configured such that both an object-side surface and an image-side surface of the eighth lens are concave in the vicinity of the optical axis, and wherein 
	all surfaces of the first to eighth lenses are aspherical surfaces, 
	each of the seventh lens and the eighth lens has at least one inflection point, and 
	an absolute value of a refractive power (P1) of the first lens satisfies |P1| < 0.01, 
	wherein the small lens system has at least one of the following features (a), (b), (c) and (d):
	(a) a ratio of an effective-diameter outermost distance (et12) between the first lens and the second lens to a center distance (c12) between the first lens and the second lens satisfies 6 < et12/ct12 < 10;
	(b) a focal distance (f6) of the sixth lens, a focal distance (f7) of the seventh lens, and a focal distance (F) of the entire small lens system are configured to satisfy 1.0 < (F/f6)+(F/f7) < -0.5;
	(c) an Abbe number (V5) of the fifth lens, an Abbe number (V6) of the sixth lens, an Abbe number (V7) of the seventh lens, and an Abbe number (V8) of the eighth lens satisfy 40 < V5 < 60, 40 < V6 < 60, 40 < V7 < 60, and 40 < V8 < 60, respectively; and 
	(d) the first lens has at least one inflection point.

	13. (Currently amended) A small lens system comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens, and an eighth lens sequentially arranged from an object, wherein
	the first lens is a meniscus lens having a lens surface convex toward the object, 
	the second lens is a meniscus lens configured such that a lens surface having a positive refractive power is convex toward the object, 
	the third lens is a meniscus lens configured such that a lens surface having a negative refractive power is convex toward the object, 
	the fourth lens is a lens having a positive refractive power, 
	the fifth lens is a lens having a negative refractive power, 
	the sixth lens is a meniscus lens having a lens surface convex toward an image, 
	the seventh lens is a meniscus lens having a positive refractive power and configured such that a lens surface of the seventh lens is convex toward the object in a vicinity of an optical axis, and 
	the eighth lens is a lens having a negative refractive power and configured such that both an object-side surface and an image-side surface of the eighth lens are concave in the vicinity of the optical axis, and wherein 
	all surfaces of the first to eighth lenses are aspherical surfaces, 
	each of the seventh lens and the eighth lens has at least one inflection point, 
	an absolute value of a refractive power (P1) of the first lens satisfies |P1| < 0.01, and 
	an angle of incidence (AOI) that an ordinary ray of a field forms with a normal line at a point of the image-side surface of the eighth lens through which the ordinary ray passes satisfies AOI < 12°, 
	wherein the small lens system has at least one of the following features (a), (b), (c) and (d):
	(a) a ratio of an effective-diameter outermost distance (et12) between the first lens and the second lens to a center distance (c12) between the first lens and the second lens satisfies 6 < et12/ct12 < 10;
	(b) a focal distance (f6) of the sixth lens, a focal distance (f7) of the seventh lens, and a focal distance (F) of the entire small lens system are configured to satisfy 1.0 < (F/f6)+(F/f7) < -0.5;
	(c) an Abbe number (V5) of the fifth lens, an Abbe number (V6) of the sixth lens, an Abbe number (V7) of the seventh lens, and an Abbe number (V8) of the eighth lens satisfy 40 < V5 < 60, 40 < V6 < 60, 40 < V7 < 60, and 40 < V8 < 60, respectively; and 
	(d) the first lens has at least one inflection point.

Allowable Subject Matter
Claim(s) 1-25 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Zhou (US 20190121098). 

    PNG
    media_image1.png
    591
    729
    media_image1.png
    Greyscale

Regarding claim 1, Zhou teaches a small lens system (e.g., Fig. 11, Tables 11, 27, -+-+--+-) comprising a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, a seventh lens, and an eighth lens sequentially arranged from an object, wherein
the first lens is a meniscus lens having a lens surface convex toward the object,
the second lens is a meniscus lens configured such that a lens surface having a positive refractive power is convex toward the object,
the third lens is a meniscus lens configured such that a lens surface having a negative refractive power is convex toward the object,
the fourth lens is a lens having a positive refractive power,
the fifth lens is a lens having a negative refractive power,
the sixth lens is a meniscus lens having a lens surface convex toward an image,
the seventh lens is a meniscus lens having a positive refractive power and configured such that a lens surface of the seventh lens is convex toward the object in a vicinity of an optical axis, and
the eighth lens is a lens having a negative refractive power and configured such that both an object-side surface and an image-side surface of the eighth lens are concave in the vicinity of the optical axis, and wherein
all surfaces of the first to eighth lenses are aspherical surfaces,
each of the seventh lens and the eighth lens has at least one inflection point, and
an absolute value of a refractive power (P1) of the first lens satisfies |P1|<0.01 (1/951).

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a small lens system including at least one of the features (a), (b), (c) and (d), along with the other claimed limitations of claim 1.
Claim 13 is allowed for similar reasons as claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234